Title: From Thomas Jefferson to Rembrandt Peale, 16 December 1825
From: Jefferson, Thomas
To: Peale, Rembrandt


Dear Sir
Monticello
Dec. 16. 25
I am very thankful to you for your letter of the 7th for the candid account you are so kind as to give me of mr De Breet, and my rescue from the unworthy Bool, who, unknown himself, was willing to make me a tool to injure a public institution for the sake of an individual friend.your offer would indeed be a splendid one for us. the association of your name with our infant, and as yet untried establishment would lift it into view. but in being instrumental to it, I should make myself a Bool also, altho’ in the opposite direction, that of perhaps ruining an individual friend for the sake of an untried institution. that it will be something in time I fondly hope. but as yet it is not a position  in which I would risk a friend, the son of a most antient and kind friend, and the husband and father of a worthy family. it is yet but in the gristle and too much of a contingency itself for you to risk swimming or sinking with it. I have consulted both Professors and Students who have the best means of judging, to find what would be the prospect for a teacher in drawing, even of your grade. they think that, in the course of a year, 50. scholars might perhaps be engaged, but not at first, nor early in the year, and that these would not go beyond 30. or 25.D. a year, such being the ordinary tuition fee to our highest Professors. living, that is, articles of ordinary food, are very cheap here but house rent extravagant, as may be expected at a new place, where buildings for new comers are still to be erected. You see then, dear Sir, that this would not be one fourth of what you call for, and ought to call for. and even that uncertain. I can readily suppose your present occupations may be subject to occasional ebbs and flows in the actual reciept of emolument; but sure in the run, rising as they go, and resting finally on the certain basis of future fame.for our institution therefore I will pre taking our chance to find some one who will do for us, and cannot do better for themselves. this will throw on fortune whatever failures may occur, and clear us from any disquieting participation in it.Acting  therefore with the candor and sincerity which I would wish towards myself from a friend, this idea shall be sacredly locked up in your breast & mine , and I only regret that it does not furnish me  an occasion of being useful to you by a positive, rather than a negative act of friendship. I hope you will be not the less assured of my great esteem and resp.Th: Jefferson